CAVANAGH, J.
The Judicial Tenure Commission (JTC) recommended that this Court sanction respondent, 19th District Court Judge William C. Hultgren, with public censure and 60 days’ suspension without pay for judicial misconduct. After considering respondent’s actions, we conclude that they do not constitute judicial misconduct.
On July 10, 2007, the JTC filed Formal Complaint No. 82, alleging that respondent had committed judicial misconduct in violation of Const 1963, art 6, § 30; MCR 9.104 and MCR 9.205; and the Michigan Code of Judicial Conduct (MCJC), Canons 1,2A, and 2C.1 This Court *361appointed the Honorable Norma Dotson-Sales as the master to hear the case. The master’s report, issued on March 31, 2008, states the factual background:
1. Respondent is and has been a sitting 19th District Court Judge for approximately 15 years.
2. On October 13, 2006, a caller identified as Ali Beydoun, telephoned Respondent’s office and requested a 15 minute appointment.
3. On October 16, 2006, Respondent held a meeting in his court chambers, for approximately 15 minutes, with Ali (a/k/a Wally) Beydoun and two (2) other men: Hussein Dabaja and Frank Dabaja (Hussein’s cousin).
4. Prior to October 16, 2006, Respondent had a casual relationship with Wally Beydoun and did not know the Dabaja cousins.
5. During the October 16th meeting, it became apparent that Hussein Dabaja (“Hussein”) had difficulty with the English language and that Frank Dabaja (“Frank”) apparently attended the meeting to act as a translator for his cousin.
6. Hussein, through Frank, claimed that he was a victim of mistaken identify [sic] regarding a credit card debt that occurred before his entry into the USA. He presented Respondent with documentation to support his claim. Said documentation included a passport and social security card.
7. Respondent requested his secretary, Miss Hunt, to search the court computer system (i.e., Court Case Register of Actions) for any cases involving Hussein Dabaja. The court screen displayed a case titled: Asset Acceptance Cor*362poration v Hussein Dabaja (“Asset Acceptance”) which was assigned to 19th District Judge Mark W Somers and marked “Closed.”
8. The Court Case Register of Actions also indicated that Plaintiff in the pending matter was represented by [attorney] Thomas D. Hocking.
9. Respondent telephoned Atty. Hocking’s office, spoke with Ms. Danielle Groppi, Mr. Hocking’s litigation secretary, and caused a letter and the documents presented to him by Hussein Dabaja to be faxed to Atty. Hocking. The letter was written on Respondent’s official 19th District Court stationery.
10. Respondent had no further contact with the three men and no contact with the Asset Acceptance matter until he received two (2) memos, dated December 14, 2006 and January 2, 2007, from Judge Somers.
11. Respondent had no discussions with Judge Somers regarding the Hussein Dabaja matter until his receipt of the above two (2) memos from Judge Somers.
12. On January 3, 2007, Respondent sent a requested reply to Judge Somers.
13. Formal Complaint No. 82 was filed on July 10,2007.
The master’s report included the following findings of fact:
1. The relationship between the Respondent and Ali Beydoun, at best, was that of “acquaintances.”
2. On October 16, 2006, there was no social, business or other relationship between the Respondent and Hussein Dabaja and Frank Dabaja.
3. Respondent’[s] October 16, 2006, meeting with his constituents was not misconduct.
4. Respondent used poor judgment when he failed to terminate the October 16th meeting once he discovered that the subject matter was assigned to another judge.
5. The October 16th meeting was not an ex parte communication violation.
*3636. Respondent’s telephone call to Atty. Hocking’s office was not misconduct.
7. Respondent’s actions in writing the Oct. 16th letter were not that of an intervener. Rather, he acted as a conduit to prevent a miscarriage of justice.
8. Respondent’s use of the words “a lawyer in a credit card collection mill” was not misconduct.
The master also made the following conclusions of law:
1. The charges contained in Formal Complaint No. 82 were not proven by a preponderance of the evidence.
2. Respondent’s conduct in Formal Complaint No. 82 did not constitute [a] violation of the Michigan Constitution, 1963, as amended, Article 6, Section 30; MCR 9.104; MCR 9.205; or the Code of Judicial Conduct, Canons 1, 2A, 2C, or 3A.
After a public hearing, the JTC rejected the master’s conclusions of law. It concluded that the facts established at the hearing demonstrated that respondent had committed judicial misconduct under all counts of the complaint. It recommended that respondent be sanctioned by public censure and 60 days’ suspension without pay.2
MCR 9.225 states, in part, that this Court “shall review the record of the proceedings and file a written opinion and judgment, which may accept or reject the recommendations of the commission . . ..” Having reviewed the record in this case, we reject the recommendation of the JTC and adopt the findings of fact and conclusions of law of the master. In our judgment, respondent has not committed judicial misconduct. We *364also agree with the master, however, that respondent’s actions under the circumstances reflected poor judgment. Respondent acknowledged this conclusion at the hearing before the master. Accordingly, we caution respondent to more carefully conform his actions to the rules and provisions that guide judicial conduct.
Weaver, Corrigan, and Markman, JJ., concurred with Cavanagh, J.

 Const 1963, art 6, § 30, states in part:
(2) On recommendation of the judicial tenure commission, the supreme court may censure, suspend with or without salary, retire or remove a judge for ... misconduct in office ... or conduct that is clearly prejudicial to the administration of justice.
MCR 9.104 states in part:
(A) The following acts or omissions by an attorney, individually or in concert with another person, are misconduct and grounds for discipline, whether or not occurring in the course of an attorney-client relationship:
(1) conduct prejudicial to the proper administration of justice;
(2) conduct that exposes the legal profession or the courts to obloquy, contempt, censure, or reproach;
*360(3) conduct that is contrary to justice, ethics, honesty, or good morals;
(4) conduct that violates the standards or rules of professional responsibility adopted by the Supreme Court[.]
MCR 9.205 states in part:
(B) Grounds for Action. A judge is subject to censure, suspension with or without pay, retirement, or removal for ... misconduct in office... or conduct that is clearly prejudicial to the administration of justice... .
(1) Misconduct in office includes, but is not limited to:
(e) misuse of judicial office for personal advantage or gain, or for the advantage or gain of another ....
(2) Conduct in violation of the Code of Judicial Conduct or the Rules of Professional Conduct may constitute a ground for action with regard to a judge, whether the conduct occurred before or after the respondent became a judge or was related to judicial office.
Canon 1 of the Code of Judicial Conduct states in part:
An independent and honorable judiciary is indispensable to justice in our society. A judge should participate in establishing, maintaining, and enforcing, and should personally observe, high standards of conduct so that the integrity and independence of the judiciary may be preserved. A judge should always be aware that the judicial system is for the benefit of the litigant and the public, not the judiciary....
Canon 2 of the Code of Judicial Conduct states in part:
A. Public confidence in the judiciary is eroded by irresponsible or improper conduct by judges. A judge must avoid all impropriety and appearance of impropriety....
*361C. A judge should not allow family, social, or other relationships to influence judicial conduct or judgment. A judge should not use the prestige of office to advance personal business interests or those of others....


 Two members of the nine-memher JTC panel concurred with the majority’s findings of fact and conclusions of law, but dissented from the recommended sanction. They believed that respondent should be sanctioned by public censure and a one-year suspension without pay.